Citation Nr: 1705167	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the residuals of the shell fragment wound of the left leg. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating in excess of 10 percent for disability due to residuals of a shell fragment wound of the left leg. 

4.  Entitlement to an increased rating in excess of 10 percent for the disability due to degenerative joint disease of the left knee.

5.  Entitlement to total compensation rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Murray, Counsel 	

INTRODUCTION
The Veteran served on active duty in the United States Army from September 1949 to September 1952.  He passed away in May 2011, and the appellant is his surviving spouse.  She has been approved for substitution.  See 38 U.S.C.A. § 5121A (West 2014). 

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2008 and a January 2009 rating decisions by the Department of Veterans Affairs, Regional Office, located in Philadelphia, Pennsylvania (RO), which in pertinent part, denied the benefits on appeal. 

In August 2010, the Board awarded service connection for peripheral neuropathy in the left lower extremity as secondary to residuals of shrapnel fragment wound in left leg, which was implemented and assigned a 10 percent rating in an April 2010 rating decision.  The Board remanded all the other matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

VA has been notified that the appellant died in August 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


